Case 1:16-cv-01089-PLM-PJG ECF No. 22 filed 04/15/20 PageID.1885 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MICHAEL TIEDEL,                               )
                          Plaintiff,          )
                                              )      No. 1:16-cv-1089
-v-                                           )
                                              )      Honorable Paul L. Maloney
RELIANCE STANDARD LIFE                        )
INSURANCE COMPANY,                            )
                          Defendant.          )
                                              )

                                       JUDGMENT

      The Court has reversed the denial of long-term disability benefits in this lawsuit

brought under the Employee Retirement Income Security Act. All claims and issues have

been resolved.   As required by Rule 58 of the Federal Rules of Civil Procedure,

JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: April 15, 2020                                     /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
